           Case 3:20-cv-04849-VC Document 33 Filed 11/02/20 Page 1 of 3




                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


  CRANDALL TECHNOLOGIES LLC,                          Case No. 20-cv-04849-VC
                  Plaintiff,
                                                      ORDER GRANTING MOTION TO
           v.                                         DISMISS
  VUDU, INC.,                                         Re: Dkt. No. 26
                  Defendant.



       The motion to dismiss for failure to state a claim is granted. Crandall Technologies brings

claims for direct and indirect infringement of two patents: the ‘341 patent, which includes

systems and methods claims for technology that essentially allows videos stored on a

touchscreen device to be wirelessly transmitted to and played on a separate television, and the

‘720 patent, which includes claims for software and systems performing similar functions. The

accused Vudu products are software applications that allow a user to stream movies rented or
purchased from Vudu’s online store through a casting device to an external television. Although

the similarities between the accused product and Crandall’s patents are apparent, Crandall has

failed to sufficiently allege facts to support all of the required elements for direct, induced, or

contributory infringement.

       The complaint fails to allege a claim for direct infringement. Although Crandall has

adequately alleged that the accused Vudu technology is carries out significant portions of

Crandall’s patented methods and systems, the complaint does not include factual allegations

sufficient to find that all steps of any claimed method or system can be attributed to Vudu.
Akamai Technologies, Inc. v. Limelight Networks, Inc., 797 F.3d 1020, 1022 (Fed. Cir. 2015) (en
           Case 3:20-cv-04849-VC Document 33 Filed 11/02/20 Page 2 of 3




banc). The complaint comes closest to alleging direct infringement when it states that Vudu has

used its application with a television and casting device during testing. But the allegations about

testing do not include sufficient detail to assess whether such testing activity likely or necessarily

constituted infringement. Nor has Crandall alleged facts that would support a theory of direct

infringement by people acting under the direction and control of Vudu, either as agents or

because the benefit of Vudu’s product is conditioned on completing the patented method. Id. at

1023.

        Crandall’s claims for induced infringement and contributory infringement fail for related

reasons. To state a claim for active inducement, a patentee must allege that the accused infringer

knew of the patent; that the infringer had specific intent to induce infringement by another; and

actual direct infringement by another. Commil USA, LLC v. Cisco Systems, Inc., 135 S. Ct. 1920,

1926 (2015). At a minimum, the complaint does not allege facts to support an inference of

specific intent to induce infringement, so this claim must be dismissed.

        Similarly, a claim for contributory inducement requires the patentee to allege that the

defendant had knowledge of the patent and that the accused product has no substantial

noninfringing use. Aro Mfg. v. Convertible Top Replacement Co., 377 U.S. 476, 485 (1964).

Because the complaint fails to allege facts related to question of whether the Vudu products have

any substantial noninfringing use, this claim also fails.
        Because the claims for induced infringement and contributory infringement both fail for

other reasons, there is no need to reach the question of whether filing the complaint itself

satisfies the knowledge prong of each claim. The law on whether, absent allegations of pre-suit

knowledge, the complaint itself can suffice to show knowledge of the patents remains somewhat

confused. See Everlight Electronics Co., LTD. V. Bridgelux, Inc., No. C 17-03363 JSW, 2018

WL 5606487, at *2–3 (N.D. Cal. Sept. 14, 2018). Although at this stage the point is moot, it is

clear that, should Crandall choose to file an amended complaint, the allegations contained in the

current complaint are sufficient to give Vudu knowledge of the two patents at issue.
        Lastly, because Crandall has not sufficiently alleged direct infringement, the claim for


                                                  2
          Case 3:20-cv-04849-VC Document 33 Filed 11/02/20 Page 3 of 3




willful infringement must also be dismissed.

       For the reasons stated, Crandall’s claims are dismissed with leave to amend. Any

amended complaint is due 21 days from the filing of this order.




       IT IS SO ORDERED.

Dated: November 2, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                 3
